Because the trial court has not formally disposed of that portion of the complaint which requested a permanent injunction, I find the entry appealed from does not constitute a final appealable order.1  Accordingly, I would dismiss this appeal for lack of jurisdiction.
JUDGE WILLIAM B. HOFFMAN.
1 Given the trial court's findings as set forth in its judgment entry, I recognize the trial court's ultimate decision as to the request for a permanent injunction is entirely predictable.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed.